Applying For Writ of Certiorari and/or Review, Parish of E. Baton Rouge, 19th Judicial District Court Div. B, No. 07-12-0625; to the Court of Appeal, First Circuit, No. 2015 KW1085.
11 Writ granted. The decision of the court of appeal is reversed and the judgment of the trial court is reinstated. Pursuant to La.C.Cr.P. art. 718, the trial court had discretion to order and conduct an in camera inspection of the documents to determine whether disclosure is required under Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963).
SO ORDERED.